Exhibit 10.1

 

 

 

 



BUSINESS FINANCING AGREEMENT

 

Borrower:

Digital Turbine, Inc.

Digital Turbine USA, Inc.

Digital Turbine Media, Inc.
1300 Guadalupe, Suite 302
Austin, TX 78701

 

Lender: Western Alliance Bank, an Arizona
corporation
55 Almaden Boulevard, Suite 100
San Jose, CA  95113

 

 

This BUSINESS FINANCING AGREEMENT, dated as of May 23, 2017, is made and entered
into between WESTERN ALLIANCE BANK, an Arizona corporation (“Lender”), on the
one hand, and DIGITAL TURBINE, INC., a Delaware corporation (“Parent”), DIGITAL
TURBINE USA, INC., a Delaware corporation (“USA”), and DIGITAL TURBINE MEDIA,
INC., a Delaware corporation (“Media”) (Parent, USA, and Media are sometimes
collectively referred to herein as “Borrowers” and each individually as a
“Borrower”), on the other hand, on the following terms and conditions:

 

1.REVOLVING CREDIT LINE.

 

1.1Advances. Subject to the terms and conditions of this Agreement, from the
date on which this Agreement becomes effective until the Maturity Date, Lender
will make Advances to Borrowers not exceeding the Credit Limit (subject at all
times to the Domestic Credit Limit and the EXIM Credit Limit) or the Borrowing
Base (subject at all times to the Domestic Borrowing Base and EXIM Borrowing
Base), whichever is less; provided that in no event shall Lender be obligated to
make any Advance that results in an Overadvance or while any Overadvance is
outstanding. Amounts borrowed under this Section may be repaid and reborrowed
during the term of this Agreement. It shall be a condition to each Advance that
(a) an Advance Request substantially in the form provided by Lender has been
received by Lender, (b) all of the representations and warranties set forth in
Section 3 are true and correct on and as of the date of such Advance, except for
any representation and warranty that is qualified by materiality, which such
representation and warranty shall be true and correct in all respects on and as
of the date of such Advance, and except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date, except for
any representation and warranty that is qualified by materiality, which such
representation and warranty shall be true and correct in all respects as of such
earlier date, (c) no Default has occurred and is continuing, or would result
from such Advance, and (d) the Current Ratio shall be equal to or greater than
0.65 to 1.0, measured as of the end of the month, for the most recent 3 months.

 

1.2Advance Requests. Borrowers may request that Lender make an Advance by
delivering to Lender an Advance Request therefor and Lender shall be entitled to
rely on all the information provided by Borrowers to Lender on or with the
Advance Request. The Lender may honor Advance Requests, instructions or
repayments given by any Authorized Person.

 

1.3Due Diligence. Lender may audit each Borrower’s Receivables and any and all
records pertaining to the Collateral, at Lender’s sole discretion and at
Borrowers’ expense provided; an audit must be completed prior to the initial
Advance and at least once every six months thereafter. Upon prior written notice
to Borrowers, Lender may at any time and from time to time contact Account
Debtors and other persons obligated or knowledgeable in respect of Receivables
to confirm the Receivable Amount of such Receivables, to determine whether
Receivables constitute Eligible Receivables, and for any other purpose in
connection with this Agreement. If any of the Collateral or Borrowers’ books or
records pertaining to the Collateral are in the possession of a third party,
each Borrower authorizes that third party to permit Lender or its agents to have
access to perform inspections or audits thereof and to respond to Lender’s
requests for information concerning such Collateral and records.

 

1.4Collections.

 

(a)Lender shall have the exclusive right to receive all Collections on all
Receivables. Each Borrower shall (i) immediately notify, transfer and deliver to
Lender all Collections such Borrower receives for deposit into the Collection
Account, (ii) deliver to Lender a detailed cash receipts journal on Friday of
each week until the Lockbox is required by Lender and operational, and (iii)
upon Lender’s request, immediately enter into a collection services agreement
acceptable to Lender (the “Lockbox Agreement”) pursuant to which all Collections
received in the Lockbox shall be deposited into the Collection Account. If the
Lockbox is required by Lender, each Borrower shall use the Lockbox address as
the remit to and payment address for all of such Borrower’s Collections from
Account Debtors, and each Borrower shall instruct all Account Debtors to make
payments either directly to the Lockbox for deposit by Lender directly to the
Collection Account, or instruct them to deliver such payments to Lender by wire
transfer, ACH, or other means as Lender may direct for deposit to the Lockbox or
Collection Account. It will be considered an immediate Event of Default if this
does not occur or the Lockbox is not operational within 45 days of the date the
Lockbox is requested by Lender.

 

(b)At Lender’s option, Lender may either (i) transfer all Collections deposited
into the Collection Account to such Borrower’s Account, or (ii) apply the
Collections deposited into the Collection Account to the outstanding Account
Balance, in either case, within three business days of the date received;
provided that upon the occurrence and during the continuance of any Default,
Lender may apply all Collections to the Obligations in such order and manner as
Lender may determine. Lender has no duty to do any act other than to apply such
amounts as required above. If an item of Collections is not honored or Lender
does not receive good funds for any reason, any amount previously transferred to
such Borrower’s Account or applied to the Account Balance shall be reversed as
of the date transferred or applied, as applicable, and, if applied to the
Account Balance, the Finance Charge will accrue as if the Collections had not
been so applied. Lender shall have, with respect to any goods related to the
Receivables, all the rights and remedies of an unpaid seller under the UCC and
other applicable law, including the rights of replevin, claim and delivery,
reclamation and stoppage in transit.

 



1 

 

 

1.5Receivables Activity Report. Within 30 days after the end of each Month End,
Lender shall send to Borrowers a report covering the transactions for the prior
billing period, including the amount of all Advances, Collections, Adjustments,
Finance Charges, and other fees and charges. The accounting shall be deemed
correct and conclusive unless Borrowers make written objection to Lender within
30 days after the Lender sends the accounting to Borrowers.

 

1.6Adjustments. In the event any Adjustment or dispute is asserted by any
Account Debtor, Borrowers shall promptly advise Lender and shall, subject to the
Lender’s approval, resolve such disputes and advise Lender of any Adjustments;
provided that in no case will the aggregate Adjustments made in any calendar
month exceed $50,000 unless Borrowers have obtained the prior written consent of
Lender which, in its Permitted Discretion, shall not be unreasonably withheld or
delayed. So long as any Obligations are outstanding, Lender shall have the
right, at any time, to take possession of any rejected, returned, or recovered
personal property. If such possession is not taken by Lender, Borrowers are to
resell it for Lender’s account at Borrowers’ expense with the proceeds made
payable to Lender. While any Borrower retains possession of any returned goods,
such Borrower shall segregate said goods and mark them as property of Lender.

 

1.7Recourse; Maturity. Advances and the other Obligations shall be with full
recourse against Borrowers. On the Maturity Date, Borrowers will pay all then
outstanding Advances and other Obligations to the Lender or such earlier date as
shall be herein provided.

 

1.8Letter of Credit Line. Subject to the terms and conditions of this Agreement,
Lender hereby agrees to issue or cause an Affiliate to issue letters of credit
for the account of Borrowers (each, a “Letter of Credit” and collectively,
“Letters of Credit”) from time to time; provided that (a) the sum of the Letter
of Credit Obligations and the FX Amount (as defined in Section 1.10 below) shall
not at any time exceed the International Sublimit and (b) the Letter of Credit
Obligations will be treated as Advances for purposes of determining availability
under the Credit Limit and shall decrease, on a dollar-for-dollar basis, the
amount available for other Advances. The form and substance of each Letter of
Credit shall be subject to approval by Lender, in its sole discretion. Each
Letter of Credit shall be subject to the additional terms of the Letter of
Credit agreements, applications and any related documents required by Lender in
connection with the issuance thereof (each, a “Letter of Credit Agreement”).
Each draft paid under any Letter of Credit shall be repaid by Borrowers in
accordance with the provisions of the applicable Letter of Credit Agreement. No
Letter of Credit shall be issued that results in an Overadvance or while any
Overadvance is outstanding. Upon the Maturity Date, the amount of Letters of
Credit Obligations shall be secured by unencumbered cash on terms acceptable to
Lender if the term of this Agreement is not extended by Lender.

 

1.9Cash Management Services. Borrowers may use availability hereunder up to the
Cash Management Sublimit for Lender’s cash management services, which may
include merchant services, direct deposit of payroll, business credit card, and
check cashing services identified in various cash management services agreements
related to such services (the “Cash Management Services”). The entire Cash
Management Sublimit will be treated as an Advance for purposes of determining
availability under the Domestic Credit Limit and shall decrease, on a
dollar-for-dollar basis, the amount available for other Advances. The Cash
Management Services shall be subject to additional terms set forth in applicable
cash management services agreements. Upon the Maturity Date, the amount of
Obligations with respect to Cash Management Services shall be secured by
unencumbered cash on terms acceptable to Lender if the term of this Agreement is
not extended by Lender.

 

1.10Foreign Exchange Facility. Subject to and upon the terms and conditions of
this Agreement and any other agreement that Borrowers may enter into with Lender
in connection with foreign exchange transactions (“FX Contracts”) and subject to
the availability under the Credit Limit and the Borrowing Base, Borrowers may
request Lender to enter into FX Contracts with Borrowers, which shall be due no
later than the Maturity Date unless cash secured on terms satisfactory to
Lender. Borrowers shall conduct all their United States foreign currency
exchange business through Lender. Borrowers shall pay any standard issuance and
other fees that Lender notifies Borrowers will be charged for issuing and
processing FX Contracts for Borrowers. The sum of the Letter of Credit
Obligations and the FX Amount shall at all times be equal to or less than the
International Sublimit. The “FX Amount” shall equal the amount determined by
multiplying (i) the aggregate amount, in United States Dollars, of FX Contracts
between Borrowers and Lender outstanding as of any date of determination by (ii)
the applicable Foreign Exchange Reserve Percentage as of such date. The “Foreign
Exchange Reserve Percentage” shall be a percentage as determined by Lender, in
its sole discretion from time to time. If at any time the Credit Limit is
terminated or otherwise ceases to exist, Borrowers shall immediately secure in
cash all obligations under the FX Amount on terms acceptable to Lender.

 

1.11Overadvances. Upon any occurrence of an Overadvance, Borrowers shall
immediately pay down the Advances such that, after giving effect to such
payments, no Overadvance exists.

 



2 

 

 

2.FEES AND FINANCE CHARGES.

 

2.1Finance Charges. Lender may, but is not required to, deduct the amount of
accrued Finance Charge from Collections received by Lender. The accrued and
unpaid Finance Charge shall be due and payable within 10 calendar days after
each Month End during the term hereof.

 

2.2Fees.

 

(a)Termination Fee. In the event the Line of Credit under this Agreement is
terminated prior to the first anniversary of the date of this Agreement,
Borrowers shall pay the Termination Fee to Lender; provided that if this
Agreement, following Borrowers' request and the consent of Lender (which consent
shall not be unreasonably withheld), is transferred to an operating division of
Lender other than the Capital Finance Group, the transfer will not be deemed a
termination resulting in the payment of the Termination Fee; provided that
Borrowers agree, at the time of transfer, to the payment of comparable fees in
an amount not less than that set forth in this Agreement, and provided further
that such transfer is not as a result of an Event of Default.

 

(b)Reserved.

 

(c)Domestic Facility Fee. Borrowers shall pay the Domestic Facility Fee to
Lender promptly upon the execution of this Agreement and on each anniversary
thereof.

 

(d)EXIM Facility Fee. Borrowers shall pay the EXIM Facility Fee to Lender
promptly upon the execution of this Agreement and on each anniversary thereof.

 

(e)EXIM Application Fee. Borrowers shall pay the EXIM Application Fee to Lender
promptly upon the execution of this Agreement and on each anniversary thereof.

 

(f)Reserved.

 

(g)Letter of Credit Fees. Borrowers shall pay to Lender fees upon the issuance
of each Letter of Credit, upon the payment or negotiation of each draft under
any Letter of Credit and upon the occurrence of any other activity with respect
to any Letter of Credit (including without limitation, the transfer, amendment
or cancellation of any Letter of Credit) determined in accordance with Lender’s
standard fees and charges then in effect for such activity.

 

(h)Reserved.

 

(i)Cash Management and FX Forward Contract Fees. Borrowers shall pay to Lender
fees in connection with the Cash Management Services and the FX Forward
Contracts as determined in accordance with Lender’s standard fees and charges
then in effect for such activity.

 

(j)Due Diligence Fee. Borrowers shall pay the Due Diligence Fee to Lender on
each anniversary of the date of this Agreement.

 

3.REPRESENTATIONS AND WARRANTIES. Each Borrower represents and warrants:

 

3.1No representation, warranty or other statement of such Borrower in any
certificate or written statement given to Lender contains any untrue statement
of a material fact or omits to state a material fact necessary to make the
statement contained in the certificates or statement not misleading.

 

3.2Such Borrower is duly existing and in good standing in its state of formation
and qualified and licensed to do business in, and in good standing in, any state
in which the conduct of its business or its ownership of property requires that
it be qualified.

 

3.3The execution, delivery and performance of this Agreement has been duly
authorized, and does not conflict with such Borrower’s organizational documents,
nor constitute an Event of Default under any material agreement by which such
Borrower is bound. Such Borrower is not in default under any agreement to which
or by which it is bound.

 

3.4Such Borrower has good title to the Collateral, free and clear of any liens
and encumbrances other than Permitted Liens.

 

3.5In each case except as otherwise notified to Lender pursuant to Section 4.2
hereof, Borrower’s name, form of organization, chief executive office, and the
place where the records concerning all Receivables and Collateral are kept is
set forth at the beginning of this Agreement, and Borrower is located at its
address for notices set forth in this Agreement.

 



3 

 

 

3.6If such Borrower owns, holds or has any interest in, any copyrights (whether
registered, or unregistered), patents or trademarks, and licenses of any of the
foregoing, such interest has been specifically disclosed and identified to
Lender in writing.

 

4.COVENANTS. Each Borrower will:

 

4.1Maintain its corporate existence and good standing in its jurisdiction of
incorporation, and maintain its foreign qualification in each jurisdiction
necessary to such Borrower’s business or operations except where the failure to
so maintain such foreign qualification would not reasonably be expected to have
a material adverse change in any Borrower’s business condition (financial or
otherwise), operations, properties or prospects, or ability to repay the
Obligations, and not merge or consolidate with or into any other business
organization, or acquire all or substantially all of the capital stock or
property of a third party, unless (i) any such acquired entity becomes a
“borrower” under this Agreement and (ii) Lender has previously consented to the
applicable transaction in writing.

 

4.2Give Lender at least 30 days prior written notice of changes to its name,
chief executive office or location of records; provided that in connection with
any change in the location of any Borrower’s chief executive office or location
of records, Borrowers shall provide to Lender a Collateral Access Agreement
covering such new location, duly executed by the landlord and otherwise in form
satisfactory to Lender. No Borrower will change its form of organization.

 

4.3Pay all its taxes including gross payroll, withholding and sales taxes when
due (other than such taxes being contested in good faith by appropriate
proceedings, and for which adequate reserves have been set aside with respect
thereto as required by GAAP and, by reason of such contest or nonpayment, no
property is subject to a material risk of loss or forfeiture) and will deliver
satisfactory evidence of payment to Lender if requested.

 

4.4Maintain:

 

(a)insurance reasonably satisfactory to Lender as to amount, nature and carrier
covering property damage (including loss of use and occupancy) to any of such
Borrower’s properties, business interruption insurance, public liability
insurance including coverage for contractual liability, product liability and
workers’ compensation, and any other insurance which is usual for such
Borrower’s business. Each such policy shall provide for at least thirty (30)
days prior notice to Lender of any cancellation thereof.

 

(b)all risk property damage insurance policies (including without limitation
windstorm coverage, and hurricane coverage as applicable) covering the tangible
property comprising the collateral. Each insurance policy must be for the full
replacement cost of the collateral and include a replacement cost endorsement,
or in an amount acceptable to Lender in its Permitted Discretion. The insurance
must be issued by an insurance company acceptable to Lender and must include a
lender’s loss payable endorsement in favor of Lender in a form acceptable to
Lender.

 

Upon the request of Lender, Borrowers shall deliver to Lender a copy of each
insurance policy, or, if permitted by Lender, a certificate of insurance listing
all insurance in force.

 

4.5Promptly transfer and deliver to the Collection Account all Collections such
Borrower receives.

 

4.6Not create, incur, assume, or be liable for any indebtedness, other than
Permitted Indebtedness. For the avoidance of doubt, this Section 4.6 shall not
restrict the ability of Foreign Subsidiaries to create, incur, assume, or be
liable for any indebtedness; provided that any guarantee by any Borrower of such
indebtedness of a Foreign Subsidiary is not Permitted Indebtedness. As used in
this Section 4.6, “guarantee” means, as to any Person, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such indebtedness or other obligation of the payment or performance
of such indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any indebtedness or other
obligation of any other Person (or any right, contingent or otherwise, of any
holder of such indebtedness to obtain any such Lien).

 

4.7Promptly notify Lender if such Borrower hereafter obtains any interest in any
copyrights, patents, trademarks or licenses that are significant in value or are
material to the conduct of its business.

 



4 

 

  

4.8Provide the following financial information and statements in form and
content acceptable to Lender, and such additional information as requested by
Lender from time to time. Lender has the right to require Borrowers to deliver
financial information and statements to Lender more frequently than otherwise
provided below, and to use such additional information and statements to measure
any applicable financial covenants in this Agreement.

 

(a)Within 150 days of the fiscal year end, the annual financial statements of
Parent, certified and dated by an authorized financial officer. These financial
statements must be audited (with an opinion satisfactory to the Lender) by
Parent’s current (as of the date hereof) Certified Public Accountants or another
Certified Public Accountant acceptable to Lender. The statements shall be
prepared on a consolidated and consolidating basis in accordance with GAAP.

 

(b)No later than 30 days after the end of each month (including the last period
in each fiscal year), monthly financial statements of Parent, including balance
sheet, income statement, and deferred revenue schedule (to the extent any
Borrower has any deferred revenue for such period), certified and dated by an
authorized financial officer. The statements shall be prepared on a consolidated
and consolidating basis in accordance with GAAP.

 

(c)Promptly, upon sending or receipt, copies of any management letters and
correspondence relating to management letters, sent or received by any Borrower
to or from Borrowers’ auditor. If no management letter is prepared, Borrowers
shall, upon Lender’s request, obtain a letter from such auditor stating that no
deficiencies were noted that would otherwise be addressed in a management
letter.

 

(d)Copies of the Form 10-K Annual Report, Form 10-Q Quarterly Report and Form
8-K Current Report for Borrower concurrent with the date of filing with the
Securities and Exchange Commission (it being understood and agreed that any
posting on EDGAR shall be deemed to satisfy the requirements of this Section
4.8(d)).

 

(e)Consolidated board approved annual budget and financial projections
specifying the assumptions used in creating the projections. Annual consolidated
budget and projections shall in any case be provided to Lender within 30 days of
each fiscal year end.

 

(f)Within 30 days of the end of each month, a compliance certificate of
Borrowers, signed by an authorized financial officer and setting forth (i) the
information and computations (in sufficient detail) to establish compliance with
all financial covenants at the end of the period covered by the financial
statements then being furnished and (ii) whether there existed as of the date of
such financial statements and whether there exists as of the date of the
certificate, any default under this Agreement and, if any such default exists,
specifying the nature thereof and the action Borrowers are taking and propose to
take with respect thereto.

 

(g)Within 30 days of the end of each fiscal quarter, sampling of copies of
invoices along with the supporting purchase orders, proof-of-delivery and
acceptance documentation.

 

(h)Within 15 days of filing, copies of all business tax returns, which must be
prepared by Parent’s current (as of the date hereof) Certified Public
Accountants or another Certified Public Accountant acceptable to Lender.

 

(i)Within 10 days after the 15th day and end of each calendar month, (i) a roll
forward domestic borrowing base certificate, in substantially the form attached
hereto as Exhibit B, setting forth Domestic Eligible Receivables and Receivable
Amounts thereof as of the last day of the preceding reporting period, and (ii) a
roll forward EXIM borrowing base certificate, in substantially the form attached
hereto as Exhibit C, setting forth EXIM Eligible Receivables and Receivable
Amounts thereof as of the last day of the preceding reporting period.

 

(j)Within 10 days after the 15th day and the end of each calendar month, a
detailed aging of each Borrower's receivables by invoice date and due date,
separating domestic receivables and EXIM receivables, together with payable
aging by invoice date and due date, inventory analysis, sales or billing
journal, cash receipts report, and such other matters as Lender may request.

 

(k)Promptly upon Lender’s request, such other books, records, statements, lists
of property and accounts, budgets, forecasts or reports as to each Borrower and
as to each Guarantor as Lender may reasonably request.

 

Notwithstanding the foregoing, so long as the Current Ratio is greater than 0.80
to 1.0 as of the most recent Month End, or no Advances are outstanding, the
borrowing base certificates and reporting due under clauses (i) and (j),
respectively, of this Section 4.8 with respect to the 15th day of the month
shall not be required.

 

4.9Maintain its primary depository and operating accounts with Lender and, in
the case of any deposit accounts not maintained with Lender, grant to Lender a
first priority perfected security interest in and “control” (within the meaning
of A.R.S. Section 47-9104) of such deposit account pursuant to documentation
acceptable to Lender.

 

 



5 

 

 

4.10Provide to Lender:

 

(a)promptly upon the execution hereof, the following documents which shall be in
form satisfactory to Lender:

 

(i)EXIM Documents (other than the EXIM Guarantee);

 

(ii)account control agreements with respect to any depository, operating or
investment accounts held at another financial institution other than Lender;

 

(iii)a Subordination Agreement in favor of Lender executed by Noteholders
holding at least 66.6% of the total indebtedness evidenced by the Notes (as
defined in the Indenture);

 

(iv)a collateral pledge agreement in favor of Lender by (A) Parent pledging 100%
of the issued and outstanding Ownership Interests of each of USA and Media and
(B) USA and Media pledging 65% of the issued and outstanding Ownership Interests
of each direct Foreign Subsidiary of USA and Media, respectively, entitled to
vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2) and 100% of the
issued and outstanding Ownership Interests not entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2));

 

(v)the original certificates evidencing 100% of the issued and outstanding
Ownership Interests of each of USA and Media, and undated stock powers with
respect thereto, duly executed in blank; and

 

(b)as soon as practicable but in any event not later than 30 days after the date
of this Agreement:

 

(i)a Collateral Access Agreement in favor of Lender executed, respectively, by
the owners of the properties located at (x) 1300 Guadalupe Street, Suite 302,
Austin, TX  78701, and (y) 406 Blackwell Street, Suite 500, Durham, NC  27701;
and

 

(ii)the original certificates evidencing 65% of the issued and outstanding
Ownership Interests of each direct Foreign Subsidiary of USA and Media entitled
to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2) and 100% of the
issued and outstanding Ownership Interests not entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)), and undated stock powers with
respect thereto, duly executed in blank.

 

4.11Promptly provide to Lender such additional information and documents
regarding the finances, properties, business or books and records of Borrowers
or any Guarantor or any other obligor as Lender may reasonably request.

 

4.12Maintain Borrowers’ financial condition as follows using generally accepted
accounting principles consistently applied and used consistently with prior
practices (except to the extent modified by the definitions herein):

 

(a)Current Ratio not at any time less than 0.65 to 1.0, measured as of the end
of each month during which any Advances were outstanding.

 

(b)Quarterly consolidated revenue of Parent, measured as of the end of each
fiscal quarter during which any Advances were outstanding, to not negatively
deviate by more than 15% from the projections approved by Parent's board of
directors and delivered to Lender pursuant to Section 4.8(e) hereof.

 

4.13Not declare or pay, or permit any Subsidiary to declare or pay, any
Distributions, or pay any other Restricted Payments, other than Permitted
Restricted Payments.

 

4.14Not permit Borrowers’ trade accounts payable that are 60 days or more past
invoice due date to exceed (measured as of the last day of each calendar month):
(a) $5,000,000 in aggregate for the months ending July 31, 2017 through and
including January 31, 2018, (b) $4,400,000 in aggregate for the months ending
February 28, 2018 through and including September 30, 2018, and (c) $3,800,000
in aggregate for the months ending October 31, 2018 and thereafter.

 

5.SECURITY INTEREST. To secure the prompt payment and performance to Lender of
all of the Obligations, each Borrower hereby grants to Lender a continuing
security interest in the Collateral. No Borrower is authorized to sell, assign,
transfer or otherwise convey any Collateral without Lender’s prior written
consent, except for non-exclusive outbound licenses of intellectual property in
the ordinary course of business. Each Borrower agrees to sign any instruments
and documents requested by Lender to evidence, perfect, or protect the interests
of Lender in the Collateral. Each Borrower agrees to deliver to Lender the
originals of all instruments, chattel paper and documents evidencing or related
to Receivables and Collateral. Borrowers shall not grant or permit any lien or
security in the Collateral or any interest therein other than Permitted Liens.

 

6.POWER OF ATTORNEY. Each Borrower irrevocably appoints Lender and its
successors and assigns as true and lawful attorney in fact, and authorizes
Lender (a) to, whether or not there has been an Event of Default, (i) collect,
receive, and give releases to any Account Debtor for the monies due or which may
become due upon or with respect to the Receivables, all in Lender’s name or such
Borrower’s name, as Lender may choose; (ii) prepare, file and sign such
Borrower’s name on any notice, claim, assignment, demand, draft, or notice of or
satisfaction of lien or mechanics’ lien or similar document; (iii) notify all
Account Debtors with respect to the Receivables to pay Lender directly; (iv)
receive and open all mail addressed to such Borrower for the purpose of
collecting the Receivables; (v) endorse such Borrower’s name on any checks or
other forms of payment on the Receivables; (vi) execute on behalf of such
Borrower any and all instruments, documents, financing statements and the like
to perfect Lender’s interests in the Receivables and Collateral; (vii) debit any
of such Borrower’s deposit accounts maintained with Lender for any and all
Obligations due under this Agreement; and (viii) do all acts and things
necessary or expedient, in furtherance of any such purposes, and (b) to, upon
the occurrence and during the continuance of an Event of Default, (i) sell,
assign, transfer, pledge, compromise, or discharge the whole or any part of the
Receivables; and (ii) demand, and sue any Account Debtor for, the monies due or
which may become due upon or with respect to the Receivables and compromise,
prosecute, or defend any action, claim, case or proceeding relating to the
Receivables, including the filing of a claim or the voting of such claims in any
bankruptcy case, all in Lender’s name or such Borrower’s name, as Lender may
choose. Upon the occurrence and continuation of an Event of Default, all of the
power of attorney rights granted by each Borrower to Lender hereunder shall be
applicable with respect to all Receivables and all Collateral.

 



6 

 

 

7.DEFAULT AND REMEDIES.

 

7.1Events of Default. The occurrence of any one or more of the following shall
constitute an Event of Default hereunder.

 

(a)Failure to Pay. Borrowers fail to make a payment when due under this
Agreement.

 

(b)Lien Priority. Lender fails to have an enforceable first priority lien
(except for any prior liens to which Lender has consented in writing) on or
security interest in the Collateral.

 

(c)False Information. Any Borrower (or any Guarantor) has given Lender any
materially false or misleading information or representations or has failed to
disclose any material fact relating to the subject matter of this Agreement.

 

(d)Death. Any Guarantor dies or becomes legally incompetent, or if Borrower is a
partnership, any general partner dies or becomes legally incompetent.

 

(e)Bankruptcy. Any Borrower (or any Guarantor) files a bankruptcy petition, a
bankruptcy petition is filed against any Borrower (or any Guarantor) or any
Borrower (or any Guarantor) makes a general assignment for the benefit of
creditors.

 

(f)Receivers. A receiver or similar official is appointed for a substantial
portion of any Borrower’s (or any Guarantor’s) business, or the business is
terminated.

 

(g)Judgments. Any judgments or arbitration awards are entered against any
Borrower (or any Guarantor), or any Borrower (or any Guarantor) enters into any
settlement agreements with respect to any litigation or arbitration involving
payments of $100,000, for an individual judgment, award, or agreement or
$250,000 in the aggregate for all such judgments, awards, and agreements.

 

(h)Material Adverse Change. A material adverse change occurs, or is reasonably
likely to occur, in any Borrower’s (or any Guarantor’s) business condition
(financial or otherwise), operations, properties or prospects, or ability to
repay the Obligations.

 

(i)Cross-default. Any default occurs under any agreement in connection with any
indebtedness any Borrower (or any Guarantor) or any of any Borrower’s Affiliates
has obtained from anyone else or which any Borrower (or any Guarantor) or any of
any Borrower’s Affiliates has guaranteed (in each case other than trade accounts
payable incurred in the ordinary course of business that constitute Permitted
Indebtedness).

 

(j)Default under Related Documents. Any default occurs under any guaranty,
subordination agreement, security agreement, deed of trust, mortgage, or other
document required by or delivered in connection with this Agreement, or any such
document is no longer in effect.

 

(k)Other Agreements. Any Borrower (or any Guarantor) or any of any Borrower’s
Affiliates fails to perform any obligation under any other agreement any
Borrower (or any Guarantor) or any of any Borrower’s Affiliates has with Lender
or any Affiliate of Lender.

 

(l)Change of Control. (i) A transaction, other than a bona fide equity financing
or series of financings on terms and from investors reasonably acceptable to
Lender, occurs in which any “person” or “group” (within the meaning of Section
13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended) becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange
Act of 1934, as amended), directly or indirectly, of a sufficient number of
shares of all classes of stock then outstanding of Parent ordinarily entitled to
vote in the election of directors, empowering such “person” or “group” to elect
more than 50% of the Board of Directors of Parent, who did not have such power
before such transaction, or (ii) Parent ceases to own and control, directly and
indirectly, 100% of the capital ownership of each other Borrower.

 



7 

 

 

(m)Other Breach Under Agreement. Borrowers fail to perform any obligation under,
any term of this Agreement not specifically referred to above.

 

7.2Remedies. Upon the occurrence of an Event of Default, (1) without implying
any obligation to do so, Lender may cease making Advances or extending any other
financial accommodations to Borrowers; (2) all or a portion of the Obligations
shall be, at the option of and upon demand by Lender, or with respect to an
Event of Default described in Section 7.1(e), automatically and without notice
or demand, due and payable in full; and (3) Lender shall have and may exercise
all the rights and remedies under this Agreement and under applicable law,
including the rights and remedies of a secured party under the Arizona Uniform
Commercial Code, all the power of attorney rights described in Section 6 with
respect to all Collateral, and the right to collect, dispose of, sell, lease,
use, and realize upon all Receivables and all Collateral in any commercially
reasonable manner.

 

8.ACCRUAL OF INTEREST, FEES. All interest and finance charges hereunder
calculated at an annual rate shall be based on a year of 360 days, which results
in a higher effective rate of interest than if a year of 365 or 366 days were
used. Lender may charge interest, finance charges and fees based upon the
projected amounts thereof as of the due dates therefor, and adjust subsequent
charges to account for the actual accrued amounts. If any amount due under
Section 2.2, amounts due under Section 9, and any other Obligations not
otherwise bearing interest hereunder is not paid when due, such amount shall
bear interest at a per annum rate equal to the Finance Charge Percentage until
the earlier of (i) payment in good funds or (ii) entry of a trial judgment
thereof, at which time the principal amount of any money judgment remaining
unsatisfied shall accrue interest at the highest rate allowed by applicable law.

 

9.FEES, COSTS AND EXPENSES; INDEMNIFICATION. Borrowers will pay to Lender upon
demand all reasonable and documented out-of-pocket fees, costs and expenses
(including EXIM Bank Expenses, reasonable fees and expenses of outside attorneys
and other third party professionals) that Lender incurs or may from time to time
impose in connection with any of the following: (a) preparing, negotiating,
administering, and enforcing this Agreement or any other agreement executed in
connection herewith, including any amendments, waivers or consents in connection
with any of the foregoing, (b) any litigation or dispute (whether instituted by
Lender, Borrowers or any other person) in any way relating to the Receivables,
the Collateral, this Agreement or any other agreement executed in connection
herewith or therewith, (c) enforcing any rights against Borrowers or any
Guarantor, or any Account Debtor, (d) protecting or enforcing its interest in
the Receivables or the Collateral, (e) collecting the Receivables and the
Obligations, or (f) the representation of Lender in connection with any
bankruptcy case or insolvency proceeding involving any Borrower, any Receivable,
the Collateral, any Account Debtor, or any Guarantor. Borrowers shall indemnify
and hold Lender harmless from and against any and all claims, actions, damages,
costs, expenses, and liabilities of any nature whatsoever arising in connection
with any of the foregoing, except to the extent that such claims, actions,
damages, costs, expenses, and liabilities are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of Lender.

 

10.INTEGRATION, SEVERABILITY WAIVER, CHOICE OF LAW, FORUM AND VENUE.

 

10.1This Agreement and any related security or other agreements required by this
Agreement, collectively: (a) represent the sum of the understandings and
agreements between Lender and Borrowers concerning this credit; (b) replace any
prior oral or written agreements between Lender and Borrowers concerning this
credit; and (c) are intended by Lender and Borrowers as the final, complete and
exclusive statement of the terms agreed to by them. In the event of any conflict
between this Agreement and any other agreements required by this Agreement, this
Agreement will prevail. If any provision of this Agreement is deemed invalid by
reason of law, this Agreement will be construed as not containing such provision
and the remainder of the Agreement shall remain in full force and effect. Lender
retains all of its rights, even if it makes an Advance after a default. If
Lender waives a default, it may enforce a later default. Any consent or waiver
under, or amendment of, this Agreement must be in writing, and no such consent,
waiver, or amendment shall imply any obligation by Lender to make any subsequent
consent, waiver, or amendment.

 

10.2THIS AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF ARIZONA. THE PARTIES HERETO AGREE THAT ALL ACTIONS
OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER RELATED
DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND FEDERAL COURTS
LOCATED IN THE COUNTY OF MARICOPA, ARIZONA, OR, AT THE SOLE OPTION OF LENDER, IN
ANY OTHER COURT IN WHICH LENDER SHALL INITIATE LEGAL OR EQUITABLE PROCEEDINGS
AND WHICH HAS JURISDICTION OVER THE SUBJECT MATTER AND PARTIES IN CONTROVERSY.
EACH PARTY HERETO WAIVES ANY RIGHT TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION AND STIPULATES THAT THE STATE AND FEDERAL COURTS
LOCATED IN THE COUNTY OF MARICOPA, ARIZONA SHALL HAVE IN PERSONAM JURISDICTION
AND VENUE OVER EACH SUCH PARTY FOR THE PURPOSE OF LITIGATING ANY SUCH DISPUTE,
CONTROVERSY, OR PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT, OR ANY
OTHER RELATED DOCUMENTS. SERVICE OF PROCESS SUFFICIENT FOR PERSONAL JURISDICTION
IN ANY ACTION AGAINST BORROWERS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, TO THEIR ADDRESSES SPECIFIED FOR NOTICES PURSUANT TO
SECTION 11.

 

 



8 

 

 

11.NOTICES; TELEPHONIC AND TELEFAX AUTHORIZATIONS. All notices shall be given to
Lender and Borrowers at the addresses or faxes set forth on the signature page
of this agreement and shall be deemed to have been delivered and received: (a)
if mailed, three (3) calendar days after deposited in the United States mail,
first class, postage pre-paid, (b) one (1) calendar day after deposit with an
overnight mail or messenger service; or (c) on the same date of confirmed
transmission if sent by hand delivery, telecopy, telefax or telex. Lender may
honor telephone or telefax instructions for Advances or repayments given, or
purported to be given, by any one of the Authorized Persons. Borrowers shall
indemnify and hold Lender harmless from all liability, loss, and costs in
connection with any act resulting from telephone or telefax instructions Lender
reasonably believes are made by any Authorized Person. This paragraph will
survive this Agreement’s termination, and will benefit Lender and its officers,
employees, and agents.

 

12.DEFINITIONS AND CONSTRUCTION.

 

12.1Definitions. In this Agreement:

 

“Account Balance” means at any time the aggregate of the Advances outstanding as
reflected on the records maintained by Lender, together with any past due
Finance Charges thereon.

 

“Account Debtor” has the meaning in the UCC and includes any person liable on
any Receivable, including without limitation, any guarantor of any Receivable
and any issuer of a letter of credit or banker’s acceptance assuring payment
thereof.

 

“Adjustments” means all discounts, allowances, disputes, offsets, defenses,
rights of recoupment, rights of return, warranty claims, or short payments,
asserted by or on behalf of any Account Debtor with respect to any Receivable.

 

“Advance” means an advance made by Lender to Borrowers under this Agreement.

 

“Advance Rate” means (i) up to 80% in the case of Domestic Eligible Receivables,
and (ii) up to 90% in the case of EXIM Eligible Receivables, or in each case,
such lesser percentage as Lender may from time to time establish in its
Permitted Discretion upon notice to Borrowers.

 

“Advance Request” means a writing substantially in the form provided by Lender
and signed by an Authorized Person requesting an Advance.

 

“Agreement” means this Business Financing Agreement.

 

“Affiliate” means, as to any person or entity, any other person or entity
directly or indirectly controlling or controlled by, or under direct or indirect
common control with, such person or entity.

 

“Authorized Person” means any one of the individuals authorized to sign on
behalf of Borrowers, and any other individual designated by any one of such
authorized signers.

 

“Borrower Agreement” is the Export-Import Bank of the United States Working
Capital Guarantee Program Borrower Agreement executed by Borrowers in favor of
EXIM Bank and Lender.

 

“Borrower’s Account” means a Borrower’s general operating account maintained
with Lender, into which Advances will be deposited unless otherwise instructed
by such Borrower in writing.



 



“Borrowing Base” means at any time the sum of (i) the Domestic Borrowing Base
plus (ii) the EXIM Borrowing Base.

 



“Cash Management Sublimit” means $250,000.

 

“Collateral” means all of each Borrower’s rights and interest in any and all
personal property, whether now existing or hereafter acquired or created and
wherever located, and all products and proceeds thereof and accessions thereto,
including but not limited to the following (collectively, the “Collateral”): (a)
all accounts (including health care insurance receivables), chattel paper
(including tangible and electronic chattel paper), inventory (including all
goods held for sale or lease or to be furnished under a contract for service,
and including returns and repossessions), equipment (including all accessions
and additions thereto), instruments (including promissory notes), investment
property (including securities and securities entitlements), documents
(including negotiable documents), deposit accounts, letter of credit rights,
money, any commercial tort claim of such Borrower which is now or hereafter
identified by such Borrower or Lender, general intangibles (including payment
intangibles and software), goods (including fixtures) and all of such Borrower’s
books and records with respect to any of the foregoing, and the computers and
equipment containing said books and records; and (b) any and all cash proceeds
and/or noncash proceeds thereof, including without limitation, insurance
proceeds, and all supporting obligations and the security therefore or for any
right to payment.

 

“Collateral Access Agreement” means a landlord waiver, mortgagee waiver, bailee
letter, or acknowledgement agreement of any warehouseman, processor, lessor,
consignee, or other Person in possession of, having a Lien upon, or having
rights or interests in the Collateral, in each case, in form and substance
satisfactory to Lender.

 



9 

 

 

“Collection Account” means the deposit account maintained with Lender which,
pursuant to the Lockbox Agreement, all Collections received in the Lockbox are
to be deposited, and as to which Borrowers have no right to withdraw funds.

 

“Collections” means all payments from or on behalf of an Account Debtor with
respect to Receivables.

 

“Compliance Certificate” means a certificate in the form attached as Exhibit A
to this Agreement by an Authorized Person that, among other things, the
representations and warranties set forth in this Agreement are true and correct
as of the date such certificate is delivered, except for any representation and
warranty that is qualified by materiality, which such representation and
warranty shall be true and correct in all respects as of the date of such
delivery, and except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, except for any
representation and warranty that is qualified by materiality, which such
representation and warranty shall be true and correct in all respects as of such
earlier date.

 

“Credit Limit” means the sum of Domestic Credit Limit plus the EXIM Credit
Limit, which is intended to be the maximum amount of Advances at any time
outstanding.

 

“Current Ratio” means ratio of (a) the sum of Borrowers’ unrestricted cash, plus
trade accounts receivable net of any reserve for uncollectable accounts and
excluding any receivables from Affiliates whether trade or otherwise, divided by
(b) all liabilities denoted as current according to GAAP, including any Advances
(or deemed Advances) whether or not denoted as a current liability, and all
license fees and revenue share obligations, but excluding deferred revenue.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any Event of Default or any event that with notice, lapse of
time or otherwise would constitute an Event of Default.

 

“Distributions” means dividends or distributions of earnings made by a Person to
its Owners.

 

“Domestic Borrowing Base” means at any time the sum of (i) the Domestic Eligible
Receivable Amount multiplied by the applicable Advance Rate, minus (ii) such
reserves as Lender may deem proper and necessary from time to time.

 

“Domestic Credit Limit” means $2,500,000, which is intended to be the maximum
amount of Advances at any time outstanding with respect to Domestic Eligible
Receivables.

 

“Domestic Eligible Receivable” means a Receivable that satisfies all of the
following:

 

(a)The Receivable has been created by the applicable Borrower in the ordinary
course of such Borrower’s business and without any obligation on the part of
such Borrower to render any further performance.

 

(b)There are no conditions which must be satisfied before the applicable
Borrower is entitled to receive payment of the Receivable, and the Receivable
does not arise from COD sales, consignments or guaranteed sales.

 

(c)The Account Debtor upon the Receivable does not claim any defense to payment
of the Receivable, whether well founded or otherwise; provided that Lender may
approve, on a case-by-case basis in its sole discretion, that the portion, if
any, of such Receivable as to which the Account Debtor has not claimed any
defense to payment shall not be deemed ineligible by reason of this clause (c).

 

(d)The Receivable, or the applicable portion thereof (as approved by Lender on a
case-by-case basis in its sole discretion), is not the obligation of an Account
Debtor who has asserted or may be reasonably be expected to assert any
counterclaims or offsets against the applicable Borrower (including offsets for
any “contra accounts” owed by such Borrower to the Account Debtor for goods
purchased by such Borrower or for services performed for such Borrower).

 

(e)The Receivable represents a genuine obligation of the Account Debtor and to
the extent any credit balances exist in favor of the Account Debtor, such credit
balances shall be deducted in calculating the Receivable Amount.

 

(f)The applicable Borrower has sent an invoice to the Account Debtor in the
amount of the Receivable.

 

(g)The applicable Borrower is not prohibited by the laws of the state where the
Account Debtor is located from bringing an action in the courts of that state to
enforce the Account Debtor’s obligation to pay the Receivable. The Borrower has
taken all appropriate actions to ensure access to the courts of the state where
Account Debtor is located, including, where necessary; the filing of a Notice of
Business Activities Report or other similar filing with the applicable state
agency or the qualification by such Borrower as a foreign corporation authorized
to transact business in such state.

 



10 

 

 

(h)The Receivable is owned by the applicable Borrower free of any title defects
or any liens or interests of others except the security interest in favor of
Lender, and Lender has a perfected, first priority security interest in such
Receivable.

 

(i)The Account Debtor on the Receivable is not any of the following: (1) an
employee, Affiliate, parent or subsidiary of any Borrower, or an entity which
has common officers or directors with any Borrower; (2) the U.S. government or
any agency or department of the U.S. government unless the applicable Borrower
complies with the procedures in the Federal Assignment of Claims Act of 1940 (41
U.S.C. §15) with respect to the Receivable, and the underlying contract
expressly provides that neither the U.S. government nor any agency or department
thereof shall have the right of set-off against such Borrower; (3) any person or
entity located in a foreign country unless (A) the Receivable is supported by an
irrevocable letter of credit issued by a bank acceptable to Lender, and (B) if
requested by Lender, the original of such letter of credit and/or any usance
drafts drawn under such letter of credit and accepted by the issuing or
confirming bank have been delivered to Lender; or (4) an Account Debtor as to
which 35% or more of the aggregate dollar amount of all outstanding Receivables
owing from such Account Debtor have not been paid within 90 days from invoice
date (or within 120 days as approved by Lender on a case-by-case basis in its
sole discretion).

 

(j)The Receivable is not in default (a Receivable will be considered in default
if any of the following occur: (i) the Receivable is not paid within 90 days
from its invoice date (or within 120 days as approved by Lender on a
case-by-case basis in its sole discretion); (ii) the Account Debtor obligated
upon the Receivable suspends business, makes a general assignment for the
benefit of creditors, or fails to pay its debts generally as they come due; or
(iii) any petition is filed by or against the Account Debtor obligated upon the
Receivable under any bankruptcy law or any other law or laws for the relief of
debtors).

 

(k)The Receivable does not arise from the sale of goods which remain in the
applicable Borrower’s possession or under such Borrower’s control.

 

(l)The Receivable is not evidenced by a promissory note or chattel paper, nor is
the Account Debtor obligated to the applicable Borrower under any other
obligation which is evidenced by a promissory note.

 

(m)the Receivable is not that portion of Receivables due from an Account Debtor
which is in excess of 30% of the applicable Borrower’s aggregate dollar amount
of all outstanding Receivables.

 

(n)The Receivable is otherwise acceptable to Lender.

 

“Domestic Eligible Receivable Amount” means at any time the sum of the
Receivable Amounts of the Domestic Eligible Receivables.

 

“Domestic Facility Fee” means a fee equal to 0.32% of the Domestic Credit Limit
due upon the date of this Agreement and each anniversary thereof so long as any
Advances are outstanding or available hereunder.

 

“Domestic Line of Credit” means the revolving line of credit hereunder pursuant
to which Borrowers may request Lender to issue Advances with respect to Domestic
Eligible Receivables up to the Domestic Credit Limit, as specified in Section
1.1 hereof.

 

“Domestic Overadvance” means at any time an amount equal to the greater of the
amount (if any) by which the total amount of the outstanding Advances with
respect to Domestic Eligible Receivables (including deemed Advances with respect
to the International Sublimit and the total amount of the Cash Management
Sublimit) exceeds the lesser of the Credit Limit or the Domestic Borrowing Base.

 

“Domestic Subsidiary” means any direct or indirect Subsidiary of Parent
organized under the laws of any state of the United States or the District of
Columbia.

 

“Due Diligence Fee” means a payment of an annual fee equal to $900 due upon each
anniversary of the date of this Agreement so long as any Advance is outstanding
or available hereunder.

 

“Eligible Receivable” means a Domestic Eligible Receivable or an EXIM Eligible
Receivable.

 

“EXIM Application Fee” means a fee in the amount of $100 per annum.

 



11 

 

 

“EXIM Bank” means Export-Import Bank of the United States.

 

“EXIM Bank Expenses” are all reasonable fees that the Lender pays to the EXIM
Bank in consideration of the issuance of the EXIM Guarantee.

 

“EXIM Borrowing Base” means at any time the sum of (i) the EXIM Eligible
Receivable Amount multiplied by the applicable Advance Rate, minus (ii) such
reserves as Lender may deem proper and necessary from time to time.

 



“EXIM Credit Limit” initially means $0. Upon credit approval by EXIM Bank and
Lender’s receipt of the signed EXIM Guarantee, EXIM Credit Limit shall
thereafter mean $2,500,000, which is intended to be the maximum amount of
Advances at any time outstanding with respect to EXIM Eligible Receivables.



 

“EXIM Documents” means the EXIM Guarantee, the Borrower Agreement, and each
other agreement executed in connection therewith.

 

“EXIM Eligible Receivables” means Eligible Export-Related Accounts Receivable as
defined in the Borrower Agreement.

 

“EXIM Facility Fee” means a fee equal to 1.50% of the EXIM Credit Limit due upon
the date of this Agreement and each anniversary thereof so long as any Advances
are outstanding or available hereunder.

 

“EXIM Guarantee” means the Master Guaranty Agreement executed by EXIM Bank in
favor of Lender.

 

“EXIM Line of Credit” means the revolving line of credit hereunder pursuant to
which Borrowers may request Lender to issue Advances with respect to EXIM
Eligible Receivables up to the EXIM Credit Limit, as specified in Section 1.1
hereof.

 

“EXIM Overadvance” means at any time an amount equal to the amount (if any) by
which the total amount of the outstanding Advances with respect to EXIM Eligible
Receivables (including deemed Advances with respect to the International
Sublimit exceeds the lesser of the EXIM Credit Limit or the EXIM Borrowing Base.

 

“Event of Default” has the meaning set forth in Section 7.1.

 

“Finance Charge” means an interest amount equal to the Finance Charge Percentage
of the ending daily Account Balance for the relevant period.

 

“Finance Charge Percentage” means a rate per year equal to (i) the Prime Rate
plus 1.25 percentage points with respect to Advances made under the Domestic
Line of Credit, and (ii) the Prime Rate plus 1.25 percentage points with respect
to Advances made under the EXIM Line of Credit, and, in each case, plus an
additional 5.00 percentage points during any period that an Event of Default has
occurred and is continuing.

 

“Foreign Subsidiary” means any direct Subsidiary of a Borrower that is not a
Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied, which are in effect as of the date of this
Agreement. If any changes in accounting principles from those in effect on the
date hereof are hereafter occasioned by promulgation of rules, regulations,
pronouncements or opinions by or are otherwise required by the Financial
Accounting Standards Board or the American Institute of Certified Public
Accountants (or successors thereto or agencies with similar functions), and any
of such changes results in a change in the method of calculation of, or affects
the results of such calculation of, any of the financial covenants, standards or
terms found herein, then the parties hereto agree to enter into and diligently
pursue negotiations in order to amend such financial covenants, standards or
terms so as to equitably reflect such changes, with the desired result that the
criteria for evaluating financial condition and results of operations of
Borrowers and their Subsidiaries shall be the same after such changes as if such
changes had not been made.

 

“Guarantor(s)” means, individually or collectively as the context requires, all
Domestic Subsidiaries (other than those that are Borrowers) and every other
Person who now or hereafter executes a guaranty in favor of Lender with respect
to the Obligations.

 

“Indenture” means that certain Indenture, dated as of September 28, 2016, as
amended, among Parent, as issuer, U.S. Bank, as Trustee, and the Guarantors
party thereto, providing for the issuance of 8.75% Convertible Senior Notes due
2020.

 

“International Sublimit” means $500,000.

 

“Inventory” means and includes all of each Borrower’s now owned or hereafter
acquired goods, merchandise and other personal property, wherever located, to be
furnished under any consignment, arrangement, contract of service or held for
sale or lease, all raw materials, work in process, finished goods and materials
and supplies of any kind, nature or description which are or might be used or
consumed in such Borrower’s business or used in selling or furnishing such
goods, merchandise and other personal property, and all documents of title or
other documents representing them.

 



12 

 

 

“Lender” means WESTERN ALLIANCE BANK, an Arizona corporation, and its successors
and assigns.

 

“Letter of Credit” has the meaning set forth in Section 1.8.

 

“Letters of Credit Obligation” means, at any time, the sum of, without
duplication, (i) the maximum amount available to be drawn on all outstanding
Letters of Credit issued by Lender or by Lender’s Affiliate and (ii) the
aggregate amount of all amounts drawn and unreimbursed with respect to Letters
of Credit issued by the Lender or by Lender’s Affiliate.

 

“Loan Parties” means individually and collectively, Borrowers and Guarantors
(each a “Loan Party”).

 

“Lockbox” is defined in the Lockbox Agreement.

 

“Lockbox Agreement” is defined in Section 1.4(a).

 

“Maturity Date” means two years from the date hereof or such earlier date as
Lender shall have declared the Obligations immediately due and payable pursuant
to Section 7.2.

 

“Month End” means the last calendar day of each month.

 

“Noteholders” means, collectively, each Holder (as defined in the Indenture as
in effect as of the date hereof), and each other holder of any of the Notes (as
defined in the Indenture) at any time or from time to time (each, a
“Noteholder”).

 

“Obligations” means all liabilities and obligations of Borrowers (and each of
them) to Lender of any kind or nature, present or future, arising under or in
connection with this Agreement or under any other document, instrument or
agreement, whether or not evidenced by any note, guarantee or other instrument,
whether arising on account or by overdraft, whether direct or indirect
(including those acquired by assignment) absolute or contingent, primary or
secondary, due or to become due, now owing or hereafter arising, and however
acquired; including, without limitation, all Advances, Finance Charges, fees,
interest, expenses, professional fees and attorneys’ fees.

 

“Overadvance” means a Domestic Overadvance or an EXIM Overadvance.

 

“Owner” means, with respect to any Person, any other Person owning Ownership
Interests of such Person.

 

“Ownership Interests” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants or options to purchase any of the foregoing.

 

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of an asset based lender) business judgment.

 

“Permitted Indebtedness” means:

 

(a)indebtedness under this Agreement or that is otherwise owed to the Lender.

 

(b)indebtedness existing on the date hereof and specifically disclosed on a
schedule to this Agreement.

 

(c)purchase money indebtedness (including capital leases) incurred to acquire
capital assets in ordinary course of business and not exceeding $150,000 in
total principal amount at any time outstanding.

 

(d)other indebtedness in an aggregate amount not to exceed $150,000 at any time
outstanding; provided that such indebtedness is junior in priority (if secured)
to the Obligations and provided that the incurrence of such Indebtedness does
not otherwise cause and Event of Default hereunder.

 

(e)indebtedness incurred in the refinancing of any indebtedness set forth in (a)
through (d) above, provided that the principal amount thereof is not increased
or the terms thereof are not modified to impose more burdensome terms upon
Borrowers.

 

(f)unsecured indebtedness owing to the Noteholders that did not sign a
subordination agreement in favor of Lender as of the date hereof and all other
obligations owing to such Noteholders arising under the Indenture as in effect
as of the date hereof.

 



13 

 

 

(g)unsecured Subordinated Debt; provided that Subordinated Debt of the
Noteholders must represent at all times at least 66.6% of the total indebtedness
evidenced by the Notes (as defined in the Indenture).

 

(h)the Warrant Obligations (as defined in the Subordination Agreements).

 

(i)indebtedness by and among the Loan Parties.

 

(j)indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business.

 

(k)indebtedness constituting trade accounts payable incurred in the ordinary
course of business; provided, that trade accounts payable incurred in the
ordinary course of business that are 60 days or more past invoice due date shall
constitute “Permitted Indebtedness” up to the amounts specified in Section 4.14.

 

(l)Media’s reimbursement obligations with respect to BNT Properties Pty Limited
under that certain Australia and New Zealand Banking Group Limited (ANZ)
Guarantee No. GO235912092 issued on January 15, 2016 (as amended).

 

“Permitted Liens” means the following but only with respect to property not
consisting of Receivables or Inventory:

 

(a)Liens securing any of the indebtedness described in clauses (a) through (d)
of the definition of Permitted Indebtedness.

 

(b)Liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being contested in good faith by appropriate
proceedings, provided the same have no priority over any of Lender’s security
interests.

 

(c)Liens on cash collateral securing Media’s reimbursement obligations with
respect to BNT Properties Pty Limited under that certain Australia and New
Zealand Banking Group Limited (ANZ) Guarantee No. GO235912092 issued on January
15, 2016 (as amended).

 

(d)Liens incurred in connection with the extension, renewal or refinancing of
the indebtedness described in clause (e) of the definition of Permitted
Indebtedness, provided that any extension, renewal or replacement lien shall be
limited to the property encumbered by the existing lien and the principal amount
of the indebtedness being extended, renewed or refinanced does not increase.

 

“Permitted Restricted Payments” means (a) payments on the Subordinate Debt,
including the Warrant Obligations (as defined in the Subordination Agreements
delivered as of the date hereof), to the extent permitted by the applicable
Subordination Agreement, (b) payments on the indebtedness referenced in clause
(f) or clause (h) of the definition of Permitted Indebtedness, so long as no
Event of Default has occurred and is continuing and would not exist immediately
after such payment, (c) repurchases of stock from former employees or
consultants pursuant to the terms of written agreements with such employees and
consultants who performed services for Parent or any Subsidiary in connection
with the cessation of such employment or service at no greater than the original
purchase price, provided that an Event of Default has not occurred and is not
continuing, and would not exist immediately after such repurchase, and (d)
Distributions by any Borrower to the Borrower that is its owner.

 

“Person” shall mean any individual, sole proprietorship, partnership, limited
liability partnership, joint venture, trust, unincorporated organization,
association, corporation, limited liability company, institution, public benefit
corporation, entity or government (whether national, federal, provincial, state,
county, city, municipal or otherwise, including any instrumentality, division,
agency, body or department thereof), and shall include such Person’s successors
and assigns.

 

“Prime Rate” means the greater of 4.00% per year or the Prime Rate published in
the Money Rates section of the Western Edition of The Wall Street Journal, or
such other rate of interest publicly announced from time to time by Lender as
its Prime Rate. Lender may price loans to its customers at, above, or below the
Prime Rate. Any change in the Prime Rate shall take effect at the opening of
business on the day specified in the public announcement of a change in the
Prime Rate.

 

“Receivable Amount” means as to any Receivable, the Receivable Amount due from
the Account Debtor after deducting all discounts, credits, offsets, payments or
other deductions of any nature whatsoever, whether or not claimed by the Account
Debtor.

 

“Receivables” means each Borrower’s rights to payment arising in the ordinary
course of such Borrower’s business, including accounts, chattel paper,
instruments, contract rights, documents, general intangibles, letters of credit,
drafts, and bankers acceptances.

 

“Restricted Payment” means (a) any payment of principal or interest or any
purchase, redemption, retirement, acquisition or defeasance with respect to any
Subordinated Debt or the indebtedness referenced in clause (f) or clause (h) of
the definition of Permitted Indebtedness, (b) any Distribution on account of any
Ownership Interests of any Loan Party, now or hereafter outstanding, (c) any
purchase, redemption, retirement, sinking fund, or other direct or indirect
acquisition for value of any Ownership Interests of any Loan Party now or
hereafter outstanding, (d) any distribution of Assets to any Owners of any Loan
Party, whether in cash, Assets, or in obligations of such Loan Party, (e) any
allocation or other set apart of any sum for the payment of any Distribution on,
or for the purchase, redemption or retirement of, any Ownership Interests of any
Loan Party, or (f) any other distribution by reduction of capital or otherwise
in respect of any Ownership Interests of any Loan Party.

 

 



14 

 

 

“Subordinated Debt” means indebtedness of any Borrower that is expressly
subordinated to the indebtedness of such Borrower owed to Lender pursuant to a
Subordination Agreement satisfactory in form and substance to Lender. Lender
acknowledges and agrees that the Subordination Agreements delivered as of the
date hereof pursuant to Section 4.10(a)(iii) hereof are satisfactory in form and
substance to Lender.

 

“Subordination Agreement(s)” means, individually or collectively as the context
requires, (a) each Subordination Agreement, dated on or about May 18, 2017 or
May 19, 2017, executed and delivered by a Noteholder in favor of Lender pursuant
to Section 4.10(a)(iii) hereof, and (b) any other subordination agreement
accepted by Lender from time to time..

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, trust or other entity (whether now existing or
hereafter organized or acquired) of which such Person or one or more
Subsidiaries of such Person at the time owns or controls directly or indirectly
more than 50% of the shares of stock or partnership or other ownership interest
having general voting power under ordinary circumstances to elect a majority of
the board of directors, managers or trustees or otherwise exercising control of
such corporation, limited liability company, partnership, trust or other entity
(irrespective of whether at the time stock or any other form of ownership of any
other class or classes shall have or might have voting power by reason of the
happening of any contingency).

 

“Termination Fee” means 0.50% of the Credit Limit.

 

“UCC” means the Arizona Uniform Commercial Code, as amended or supplemented from
time to time.

 

12.2Construction:

 

(a)In this Agreement: (i) references to the plural include the singular and to
the singular include the plural; (ii) references to any gender include any other
gender; (iii) the terms “include” and “including” are not limiting; (iv) the
term “or” has the inclusive meaning represented by the phrase “and/or,” (v)
unless otherwise specified, section and subsection references are to this
Agreement, and (vi) any reference to any statute, law, or regulation shall
include all amendments thereto and revisions thereof.

 

(b)Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved using any presumption against either Borrowers or Lender,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by each party hereto and their respective counsel.
In case of any ambiguity or uncertainty, this Agreement shall be construed and
interpreted according to the ordinary meaning of the words used to accomplish
fairly the purposes and intentions of all parties hereto.

 

(c)Titles and section headings used in this Agreement are for convenience only
and shall not be used in interpreting this Agreement.

 

13.JURY TRIAL WAIVER. THE UNDERSIGNED ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY
JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED UNDER CERTAIN
CIRCUMSTANCES. TO THE EXTENT PERMITTED BY LAW, EACH PARTY, AFTER CONSULTING (OR
HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS, HIS OR HER CHOICE,
KNOWINGLY AND VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL PARTIES, WAIVES ANY
RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR ANY OTHER DOCUMENT, INSTRUMENT OR AGREEMENT BETWEEN THE
UNDERSIGNED PARTIES.

 

14.RESERVED.

 

15.EXECUTION, EFFECTIVENESS, SURVIVAL. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other documents
executed in connection herewith constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement. This Agreement shall become effective upon the
execution and delivery hereof by Borrowers and Lender and shall continue in full
force and effect until the Maturity Date and thereafter so long as any
Obligations remain outstanding hereunder. Lender reserves the right to issue
press releases, advertisements, and other promotional materials describing any
successful outcome of services provided on Borrowers’ behalf. Borrowers agree
that Lender shall have the right to identify Borrowers by name in those
materials.

 



15 

 

 

16.OTHER AGREEMENTS. Any security agreements, liens and/or security interests
securing payment of any obligations of Borrowers owing to Lender or its
Affiliates also secure the Obligations, and are valid and subsisting and are not
adversely affected by execution of this Agreement. An Event of Default under
this Agreement constitutes a default under other outstanding agreements between
Borrowers and Lender or its Affiliates.

 

17.REVIVAL AND REINSTATEMENT OF OBLIGATIONS. If the incurrence or payment of the
Obligations by any Borrower or any Guarantor, or the transfer to Lender of any
property should for any reason subsequently be asserted, or declared, to be void
or voidable under any state or federal law relating to creditors’ rights,
including provisions of the United States Bankruptcy Code relating to fraudulent
conveyances, preferences, or other voidable or recoverable payments of money or
transfers of property (each, a “Voidable Transfer”), and if Lender is required
to repay or restore, in whole or in part, any such Voidable Transfer, or elects
to do so upon the reasonable advice of its counsel, then, as to any such
Voidable Transfer, or the amount thereof that Lender is required or elects to
repay or restore, and as to all reasonable costs, expenses, and reasonable
attorneys’ fees of Lender related thereto the liability of such Borrower and
such Guarantor automatically shall be revived, reinstated, and restored and
shall exist as though such Voidable Transfer had never been made.

 

18.PATRIOT ACT NOTIFICATION. Lender hereby notifies Borrowers that pursuant to
the requirements of the USA Patriot Act, Title III of Pub. L. 107-56, signed
into law October 26, 2001 (“Patriot Act”), Lender is required to obtain, verify
and record information that identifies Borrowers, which information includes the
names and addresses of Borrowers and other information that will allow Lender to
identify Borrowers in accordance with the Patriot Act.

 

19.JOINT AND SEVERAL LIABILITY; SINGLE LOAN ACCOUNT.

 

19.1Joint and Several Liability. Each Borrower agrees that it is jointly and
severally, directly and primarily liable to Lender for payment, performance and
satisfaction in full of the Obligations and that such liability is independent
of the duties, obligations, and liabilities of the other Borrowers. Lender may
bring a separate action or actions on each, any, or all of the Obligations
against any Borrower, whether action is brought against the other Borrowers or
whether the other Borrowers are joined in such action. In the event that any
Borrower fails to make any payment of any Obligations on or before the due date
thereof, the other Borrowers immediately shall cause such payment to be made or
each of such Obligations to be performed, kept, observed, or fulfilled.

 

19.2Primary Obligation; Waiver of Marshaling. This Agreement and the related
documents to which Borrowers are a party are a primary and original obligation
of each Borrower, are not the creation of a surety relationship, and are an
absolute, unconditional, and continuing promise of payment and performance which
shall remain in full force and effect without respect to future changes in
conditions, including any change of law or any invalidity or irregularity with
respect to this Agreement or the related documents to which Borrowers are a
party. Each Borrower agrees that its liability under this Agreement and the
related documents which Borrowers are a party shall be immediate and shall not
be contingent upon the exercise or enforcement by Lender of whatever remedies
they may have against the other Borrowers, or the enforcement of any lien or
realization upon any security Lender may at any time possess. Each Borrower
consents and agrees that Lender shall be under no obligation to marshal any
assets of any Borrower against or in payment of any or all of the Obligations.

 

19.3Financial Condition of Borrowers. Each Borrower acknowledges that it is
presently informed as to the financial condition of the other Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower hereby covenants
that it will continue to keep informed as to the financial condition of the
other Borrowers, the status of the other Borrowers and of all circumstances
which bear upon the risk of nonpayment. Absent a written request from any
Borrower to Lender for information, each Borrower hereby waives any and all
rights it may have to require Lender to disclose to such Borrower any
information which Lender may now or hereafter acquire concerning the condition
or circumstances of the other Borrowers.

 

19.4Continuing Liability. The liability of each Borrower under this Agreement
and the related documents to which Borrowers are a party includes Obligations
arising under successive transactions continuing, compromising, extending,
increasing, modifying, releasing, or renewing the Obligations, changing the
interest rate, payment terms, or other terms and conditions thereof, or creating
new or additional Obligations after prior Obligations have been satisfied in
whole or in part. To the maximum extent permitted by law, each Borrower hereby
waives any right to revoke its liability under this Agreement and related
documents as to future indebtedness.

 

19.5Additional Waivers. Each Borrower absolutely, unconditionally, knowingly,
and expressly waives:

 

(a)(1) notice of acceptance hereof; (2) notice of any Loans or other financial
accommodations made or extended under this Agreement and the related documents
to which Borrowers are a party or the creation or existence of any Obligations;
(3) notice of the amount of the Obligations, subject, however, to each
Borrower’s right to make inquiry of Lender to ascertain the amount of the
Obligations at any reasonable time; (4) notice of any adverse change in the
financial condition of the other Borrowers or of any other fact that might
increase such Borrower’s risk hereunder; (5) notice of presentment for payment,
demand, protest, and notice thereof as to any instruments among the related
documents to which Borrowers are a party; and (6) all other notices (except if
such notice is specifically required to be given to Borrowers hereunder or under
the related documents to which Borrowers are a party) and demands to which such
Borrower might otherwise be entitled.

 



16 

 

 

(b)its right to require Lender to institute suit against, or to exhaust any
rights and remedies which Lender has or may have against, the other Borrowers or
any third party, or against any collateral for the Obligations provided by the
other Borrowers, or any third party. Each Borrower further waives any defense
arising by reason of any disability or other defense (other than the defense
that the Obligations shall have been fully and finally performed and
indefeasibly paid) of the other Borrowers or by reason of the cessation from any
cause whatsoever of the liability of the other Borrowers in respect thereof.

 

(c)(1) any rights to assert against Lender any defense (legal or equitable),
set-off, counterclaim, or claim which such Borrower may now or at any time
hereafter have against the other Borrowers or any other party liable to Lender;
(2) any defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Obligations or any security
therefor; (3) any defense such Borrower has to performance hereunder, and any
right such Borrower has to be exonerated, arising by reason of: the impairment
or suspension of Lender’s rights or remedies against the other Borrowers; the
alteration by Lender of the Obligations; any discharge of the other Borrowers’
obligations to Lender by operation of law as a result of Lender’s intervention
or omission; or the acceptance by Lender of anything in partial satisfaction of
the Obligations; and (4) the benefit of any statute of limitations affecting
such Borrower’s liability hereunder or the enforcement thereof, and any act
which shall defer or delay the operation of any statute of limitations
applicable to the Obligations shall similarly operate to defer or delay the
operation of such statute of limitations applicable to such Borrower’s liability
hereunder.

 

(d)Each Borrower absolutely, unconditionally, knowingly, and expressly waives
any defense arising by reason of or deriving from (i) any claim or defense based
upon an election of remedies by Lender; or (ii) any election by Lender under
Section 1111(b) of the Bankruptcy Code to limit the amount of, or any collateral
securing, its claim against Borrowers.

 

(e)Each Borrower hereby absolutely, unconditionally, knowingly, and expressly
waives: (i) any right of subrogation such Borrower has or may have as against
the other Borrowers with respect to the Obligations; (ii) any right to proceed
against the other Borrowers or any other Person, now or hereafter, for
contribution, indemnity, reimbursement, or any other suretyship rights and
claims, whether direct or indirect, liquidated or contingent, whether arising
under express or implied contract or by operation of law, which such Borrower
may now have or hereafter have as against the other Borrowers with respect to
the Obligations; and (iii) any right to proceed or seek recourse against or with
respect to any property or asset of the other Borrowers.

 

19.6Settlements or Releases. Each Borrower consents and agrees that, without
notice to or by such Borrower, and without affecting or impairing the liability
of such Borrower hereunder, Lender may, by action or inaction:

 

(a)compromise, settle, extend the duration or the time for the payment of, or
discharge the performance of, or may refuse to or otherwise not enforce this
Agreement and the related documents, or any part thereof, with respect to the
other Borrowers or any Guarantor;

 

(b)release the other Borrowers or any Guarantor or grant other indulgences to
the other Borrowers or any Guarantor in respect thereof;

 

(c)amend or modify in any manner and at any time (or from time to time) this
Agreement or any of the related documents; or

 

(d)release or substitute any Guarantor, if any, of the Obligations, or enforce,
exchange, release, or waive any security for the Obligations or any other
guaranty of the Obligations, or any portion thereof.

 

19.7No Election. Lender shall have the right to seek recourse against each
Borrower to the fullest extent provided for herein, and no election by Lender to
proceed in one form of action or proceeding, or against any party, or on any
obligation, shall constitute a waiver of Lender’s right to proceed in any other
form of action or proceeding or against other parties unless Lender has
expressly waived such right in writing. Specifically, but without limiting the
generality of the foregoing, no action or proceeding by Lender under this
Agreement and the related documents shall serve to diminish the liability of any
Borrower under this Agreement and the related documents to which Borrowers are a
party except to the extent that Lender finally and unconditionally shall have
realized indefeasible payment by such action or proceeding.

 

19.8Indefeasible Payment. The Obligations shall not be considered indefeasibly
paid unless and until all payments to Lender are no longer subject to any right
on the part of any Person, including any Borrower, any Borrower as a debtor in
possession, or any trustee (whether appointed pursuant to Debtor Relief Laws, or
otherwise) of any Borrower’s Assets to invalidate or set aside such payments or
to seek to recoup the amount of such payments or any portion thereof, or to
declare same to be fraudulent or preferential. Upon such full and final
performance and indefeasible payment of the Obligations (other than contingent
indemnity obligations that are not then due and payable or for which any events
or claims that would give rise thereto are not then pending), this Agreement and
the liens created hereby shall terminate and Lender shall execute and deliver
such documents, at Borrowers’ expense, as are necessary to release its liens in
the Collateral and shall return any Collateral in its possession to Borrowers.
Notwithstanding the foregoing, in the event that, for any reason, any portion of
such payments to Lender is set aside or restored, whether voluntarily or
involuntarily, after the making thereof, then the obligation intended to be
satisfied thereby shall be revived and continued in full force and effect as if
said payment or payments had not been made, and any Borrower shall be liable for
the full amount Lender is required to repay plus any and all costs and expenses
(including attorneys’ fees and attorneys’ fees incurred in proceedings brought
under Debtor Relief Laws) paid by Lender in connection therewith.

 



17 

 

 

19.9Single Loan Account. At the request of Borrowers to facilitate and expedite
the administration and accounting processes and procedures of the Advances,
Lender has agreed, in lieu of maintaining separate loan accounts on Lender’s
books in the name of each of the Borrowers, that Lender may maintain a single
loan account under the name of all Borrowers (the “Loan Account”). All Loans
shall be made jointly and severally to Borrowers and shall be charged to the
Loan Account, together with all interest and other charges as permitted under
and pursuant to the related documents. The Loan Account shall be credited with
all repayments of Obligations received by Lender, on behalf of Borrowers, from
any Borrower pursuant to the terms of the related documents.

 

19.10Apportionment of Proceeds of Loans. Each Borrower expressly agrees and
acknowledges that Lender shall have no responsibility to inquire into the
correctness of the apportionment or allocation of or any disposition by any of
Borrowers of (a) the Advances, or (b) any of the expenses and other items
charged to the Loan Account pursuant to this Agreement. The Advances and such
expenses and other items shall be made for the collective, joint, and several
account of Borrowers and shall be charged to the Loan Account.

 

 

[remainder of this page intentionally left blank]

18 

 

 

20.NOTICE OF FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND
AGREES THAT: (A) THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES, (B) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(C) THIS WRITTEN AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

 

IN WITNESS WHEREOF, Borrowers and Lender have executed this Agreement on the day
and year above written.

 

 



BORROWERS:     LENDER:                 DIGITAL TURBINE, INC.   WESTERN ALLIANCE
BANK, AN ARIZONA a Delaware corporation   CORPORATION         By: 

/s/ J. Barrett Garrison

  By: 

/s/ Justin Vogel

Name:  J. Barrett Garrison   Name:  Justin Vogel Title:  CFO   Title:  Vice
President                 Address for Notices:   Address for Notices: 1300
Guadalupe, Suite 302 55 Almaden Blvd. Austin, TX 78701   San Jose, CA 95113 Fax:
    Fax: (408) 423-8520       Attn: Lee Shodiss                 DIGITAL TURBINE
USA, INC., a Delaware corporation             By: /s/ J. Barrett Garrison    
Name:  J. Barrett Garrison     Title: CFO             Address for Notices:      
1300 Guadalupe, Suite 302   Austin, TX 78701                              
DIGITAL TURBINE MEDIA, INC., a Delaware corporation             By: /s/ J.
Barrett Garrison     Name:  J. Barrett Garrison     Title: CFO            
Address for Notices:     1300 Guadalupe, Suite 302   Austin, TX 78701          
   

 





 

 



Business Financing Agreement



 

 

 

 

Exhibit A to Business Financing Agreement
Form of Compliance Certificate

 

 

 

 

Exhibit B to Business Financing Agreement
Form of Domestic Borrowing Base Certificate

 

 

 

 

Exhibit C to Business Financing Agreement
Form of EXIM Borrowing Base Certificate

 



 

 

 



 

 